                                                  THE HONORABLE MARY JO HESTON
 1                                                CHAPTER 13
                                                  HEARING DATE: October 22, 2019
 2
                                                  HEARING TIME: 1:00 P.M.
 3                                                LOCATION: Tacoma, Washington
                                                  RESPONSE DATE: October 15, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-42719-MJH
13    ORLAND WAYNE HARDIE III and                 TRUSTEE’S OBJECTION TO CONFIRMATION
      STACY LEIGH HELMER-HARDIE,                  WITH STRICT COMPLIANCE
14

15
                                       Debtors.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtors filed this Chapter 13 case on August 23, 2019. The applicable commitment
20
     period is sixty months. The case is currently in the second month and the Meeting of Creditors
21
     has been completed. The bar date for filing non-governmental claims is November 1, 2019.
22
     Scheduled unsecured claims total $55,100.07. The Trustee estimates that under the proposed
23
     plan general unsecured creditors will receive approximately $0.00.
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 1                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
                                              OBJECTION
 1
        ☒ Plan is not feasible:
 2

 3
            Debtors have not starting making plan payments. See attached Declaration. Before
            confirmation, a debtor must demonstrate that “the debtor will be able to make all
 4          payments under the plan.” 11 U.S.C. § 1325(a)(6). Debtors’ lack of plan payments
            demonstrates that Debtors’ lack the ability to make the required payments under the
 5          plan.

 6      ☒ Schedules or other documentation insufficient:

 7              (1) Debtor has not yet provided Trustee with copies of their bank statements
                    covering the date of filing pursuant to Fed. R. Bankr. P. 4002. Specifically, for
 8                  the checking and savings accounts held at Alaska. Credit Union, Denali Credit
                    Union, and IBEW Credit Union. Confirmation should be denied until such time
 9
                    as Debtor has complied with this requirement.
10
                (2) Trustee has requested, but not yet received, a copy of Mr. Hardie’s domestic
11
                    support order.

12              (3) Trustee has requested, but not yet received, evidence of the cash surrender value
                    of Debtors’ whole life insurance policy.
13
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
14
     debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
15
     days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
16
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
17
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
18

19   Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.

20
            DATED this 4th day of October, 2019.
21

22
                                                      /s/ Mathew S. LaCroix
23                                                    Mathew S. LaCroix, WSBA# 41847 for
                                                      Michael G. Malaier, Chapter 13 Trustee
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 2                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
 1                                   CERTIFICATE OF MAILING
 2
            I certify under penalty of perjury under the laws of the United States I caused to be
 3   mailed via first class mail a true and correct copy of Trustee’s Objection to Confirmation and
     Declaration to the following:
 4
            Orland Wayne Hardie, III
 5
            Stacy leigh Helmer-Hardie
 6
            21515 – 82nd Ave. Ct. E.
            Spanaway, WA 98387
 7
            The following parties received notice via ECF:
 8
            Ellen Ann Brown
 9          U.S. Trustee

10          Executed at Tacoma, Washington this 7th day of October, 2019.
11

12
                                                         /s/ Tracy Maher
13                                                       Tracy Maher
                                                         Motion Coordinator for
14                                                       Chapter 13 Trustee

15

16

17

18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 3                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
